         Case 1:19-cv-01853-SAG Document 49 Filed 03/06/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

BETHEL MINISTRIES, INC.,                   *
                    Plaintiffs,
                                           *
             v.
                                           *    No. 1:19-cv-01853-SAG

DR. KAREN B. SALMON, et al.,               *
                    Defendants.            *

     *      *      *      *       *   *   *    *           *      *      *      *
                                  MOTION TO STAY

      For the reasons stated in the accompanying memorandum, defendants move under

Federal Rule of Civil Procedure 7(b) and Local Rule 105 to stay the case in light of the

Supreme Court’s February 24, 2020 order granting certiorari in Fulton v. City of

Philadelphia, 19-123. A proposed order is attached.


                                               Respectfully submitted,

                                               BRIAN E. FROSH
                                               Attorney General of Maryland

                                               _______/s/________________
                                               SARAH W. RICE (NO. 29113)
                                               ROBERT A. SCOTT (NO. 24613)
                                               Assistant Attorneys General
                                               200 Saint Paul Place
                                               Suite 1700
                                               Baltimore, Maryland 21202
                                               srice@oag.state.md.us
                                               410-576-7847
                                               410-576-6955 (facsimile)
March 6, 2020                                  Attorneys for State Defendants
        Case 1:19-cv-01853-SAG Document 49 Filed 03/06/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

      I certify that, on this 6th day of March, 2020 the foregoing was served by CM/ECF

on all registered CMF users.



                                              /s/ Sarah W. Rice
                                              ________________________
                                              Sarah W. Rice
